      Case 1:18-cv-02637-LGS-SDA Document 234 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             ϯͬϮϵͬϮϬϮϭ
 SM Kids, LLC, as successor-in-interest to
 Stelor Productions, LLC,
                                                              1:18-cv-02637 (LGS) (SDA)
                                  Plaintiff,
                                                              ORDER
                      -against-

 Google LLC et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Having reviewed the parties’ joint letter regarding the sealing of the documents set forth

in the Court’s February 24, 2021 Order (see Order, ECF No. 207; Letter, ECF No. 232), it is hereby

Ordered as follows:

         1. The Clerk of Court is directed to unseal the documents filed at ECF Nos. 137 and 149.

         2. Plaintiff’s application to seal ECF Nos. 179, 187, 194, 199, 200 and 203 is GRANTED.

            The Court has considered the test set forth in Lugosch v. Pyramid Co. of Onondaga,

            435 F.3d 110 (2d Cir. 2006) and finds that sealing is justified for the reasons set forth

            in the parties’ Letter.

SO ORDERED.

Dated:          New York, New York
                March 29, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
